Filed 5/22/14 P. v. Jones CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B249465

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA056827)
         v.

WILLIE LEE JONES,

         Defendant and Appellant.



         Appeal from a judgment of the Superior Court of Los Angeles County, David B.
Walgren, Judge. Affirmed.
         Law Office of Andy Miri and Andy Miri for Defendant and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Paul M. Roadarmel, Jr.,
Supervising Deputy Attorney General, and Daniel C. Chang, Deputy Attorney General,
for Plaintiff and Respondent.
                                            _____________________
       A jury convicted Willie Lee Jones of transportation of a controlled substance and
possession for sale of cocaine base. Jones appeals, challenging the denial of his motion
to suppress evidence, and arguing that his conviction for transportation was not supported
by substantial evidence. We affirm.
I.     The seized evidence was legally obtained.
       An information charged Jones with one count each of transportation of a
controlled substance and possession of cocaine base for sale, in violation of Health and
Safety Code sections 11352, subdivision (a) and 11351.5 respectively, and alleged that
Jones had suffered five prison priors. Jones pleaded not guilty and moved to suppress
evidence.
       Jones’s motion to suppress under Penal Code section 1538.5 argued that all the
evidence seized at the time of his arrest was obtained in an unreasonable warrantless
search conducted without probable cause, and his detention was also without probable
cause. At the suppression hearing, Los Angeles County Sheriff Sergeant Steve Owen
testified that at 7:45 a.m. on July 15, 2012, he was driving north in Lancaster when he
saw Jones seated in the driver’s seat of a vehicle in a parking lot in front of a vacant
Mexican restaurant, just north of the Shadow Park Hotel, in a location where “a lot of
negotiations are made.” With him was a known female prostitute and drug user known as
“Texas,” who Sergeant Owen recognized from previous contacts. Sergeant Owen made a
U-turn, and Jones “appeared startled. He reached down as if he was either attempting to
discard something or retrieve something from the driver’s floorboard.” Sergeant Owen
pulled up to him, asked Jones if he had his driver’s license (he answered yes), and asked
him whether he was on parole (he said he was). Because Sergeant Owen knew the area
and knew Texas was a prostitute, he decided to conduct a parole search of Jones and his
car. He detained Jones, had him exit, and his partner detained Texas. The search of the
vehicle turned up, from underneath the driver’s seat where Jones had been reaching, a
small green and white pill bottle containing something that appeared to be rock cocaine,
in a large amount suitable for street sales. The search also uncovered paperwork under
the front passenger seat and in a black backpack in the left rear passenger seat, and two

                                              2
cell phones. In the black backpack was a pill bottle with over 75 Vicodin pills, a
marijuana baggie, 80 Viagra pills, Ibuprofen, other prescription pills, and a gram scale.
A search of Jones yielded 16 $100 bills. Sergeant Owen confirmed that Jones was on
parole during the search, using the computer in his patrol car.
         Jones’s counsel argued that Jones’s presence in an area known for prostitution or
narcotics (and talking to a known prostitute) was not enough to justify detention, and all
the subsequently discovered evidence was “fruit of the poisonous tree,” as was the
answer to the question whether Jones was on parole. The prosecutor argued that the
contact was consensual and the search flowed from Jones’s admission that he was on
parole. The court denied the motion to suppress, holding that the search was justified as a
parole search.
         On appeal, Jones argues that the police officer did not have probable cause to ask
him whether he was on parole. Jones raised this issue in the trial court when he argued
that Sergeant Owen’s question whether Jones was on parole was the result of an illegal
detention. In our review, we exercise our independent judgment whether on the facts as
found by the trial court and supported by substantial evidence, the search was reasonable
under the Fourth Amendment. (People v. Samples (1996) 48 Cal. App. 4th 1197, 1203–
1204.)
         A parole search need not be based on probable cause or reasonable suspicion of
criminal activity; the standard conditions for California parolees provide that their person,
residence, and any property under their control may be searched without a warrant at any
time by any law enforcement officer. (Cal. Code Regs., tit. 15, § 2511, subd. (b); People
v. Reyes (1998) 19 Cal. 4th 743, 751–752.) The search itself was valid given that
Sergeant Owen knew that Jones was on parole, and Jones does not argue that the search
was otherwise arbitrary or for purposes of harassment. (Samson v. California (2006) 547
U.S. 843, 856 [126 S. Ct. 2193, 165 L. Ed. 2d 250].)
         Further, even construing the encounter in the parking lot as a traffic stop, “an
officer may stop and detain a motorist on reasonable suspicion that the driver has violated
the law. [Citations.]” (People v. Wells (2006) 38 Cal. 4th 1078, 1082.) “[T]he officer’s

                                               3
suspicion must be supported by some specific, articulable facts that are ‘reasonably
“consistent with criminal activity.”’ [Citation.]” (Id. at p. 1083.) The subjective
suspicion supporting the investigative stop must be objectively reasonable. (Ibid.) Here,
Sergeant Owen saw Jones seated in the driver’s seat of a car in a parking lot with a
known prostitute and drug user, in an area known for negotiations. When he made a U-
turn with his patrol car, he saw Jones appear startled and move as if to discard or retrieve
something from the floorboard. These were “specific, articulable facts” that were
reasonably consistent with criminal activity, justifying Sergeant Owen’s act of pulling up
next to Jones’s car and conducting an investigatory stop.
       Sergeant Owen’s question whether Jones was on parole did not require additional
reasonable suspicion, much less probable cause. “Questioning during a routine traffic
stop on a subject unrelated to the purpose of the stop is not itself a Fourth Amendment
violation.” (People v. Brown (1998) 62 Cal. App. 4th 493, 499.) “While the traffic
detainee is under no obligation to answer unrelated questions, the Constitution does not
prohibit law enforcement officers from asking. [Citations.]” (Ibid.)
       The trial court properly denied the motion to suppress.
II.    Substantial evidence supported the jury’s verdict.
       Jones’s other argument is that there was not substantial evidence of transportation
under Health and Safety Code section 11352, subdivision (a), which provides for the
punishment of “every person who transports . . . any controlled substance.” We review
this claim by examining the entire record in the light most favorable to the judgment, to
determine whether there is substantial evidence that supports the jury’s verdict, reversing
only if “‘“on no hypothesis whatever is there sufficient substantial evidence to support
the verdict.”’” (People v. Martinez (2008) 158 Cal. App. 4th 1324, 1329.)
       “‘Transportation of a controlled substance is established by carrying or conveying
a usable quantity of a controlled substance with knowledge of its presence and illegal
character.’ [Citation.]” (People v. LaCross (2001) 91 Cal. App. 4th 182, 185.) To
transport means to carry from one place to another, and the term “‘transports’” in the
statute has its plain, nontechnical meaning, as commonly understood. (Ibid.) Even

                                             4
driving a car “a minimal distance,” such as about 20 feet, suffices. (People v. Emmal
(1998) 68 Cal. App. 4th 1313, 1315, 1317.) “The Legislature has determined
transportation of controlled substances—no matter what quantity is involved—should be
prohibited because it poses greater risks to the public than simple possession does.” (Id.
at pp. 1317–1318.) No “artificial threshold for distance” is required, “[i]n order to
discourage any illicit transportation of controlled substances.” (Ibid.) “[T]he evidence
need only show that the vehicle was moved while under the defendant’s control.” (Id. at
p. 1318.) Both of those cases construe Health and Safety Code section 11379,
subdivision (a), which uses identical transportation language (“every person who
transports . . . any controlled substance . . .”) regarding other controlled substances.
Jones’s analogy to kidnapping cases is inapposite, as the kidnapping statute, Penal Code
section 207, subdivision (a), requires “that the victim be moved a substantial distance.”
(People v. Bell (2009) 179 Cal. App. 4th 428, 435.)
       The parties stipulated at trial to Jones’s knowledge of the presence of the drugs
and that he knew they were controlled substances. Sergeant Owen testified that on
July 15, 2012, he saw Jones in the driver’s side of his car parked near a palm tree
between the restaurant and the inn with a known prostitute, “Texas,” in the passenger
seat. He made a U-turn, “and as I did that, I watched the defendant. He started to drive
forward in a southeasterly direction, appeared startled. He immediately reached down to
the driver seat, and I pulled my car up to his car in that fashion as he was beginning to
exit the parking lot, the driveway.” The jury saw a photograph of the traffic stop with the
patrol car and Jones’s car in the driveway. Officer Owen asked Jones a couple of
questions (the patrol car’s window was down, as was Jones’s car window), and after
Jones got out of his car, Officer Owen “looked underneath where [he] saw [Jones]
reaching underneath the driver seat” and recovered a bottle containing what he
recognized as rock cocaine.
       In his defense, Jones testified that he and Texas waited in the car before a
“connection” arrived to sell him and Texas $200 of drugs, intending to move his car in
the parking lot to a better location (because the car “was out kind of like a sore thumb”).

                                              5
On cross-examination, the prosecutor showed him the photograph of the traffic stop and
asked him whether he was “driving out of the parking lot when Sergeant Owen makes
contact with [him].” Jones answered, “I can’t remember. I don’t think I was driving
out.” The prosecutor pointed out that Jones’s car was “halfway,” with “the front tire of
your car . . . actually on the driveway leading out of that motel,” and asked if Jones
“parked [his] car on the driveway just feet away from the street.” Jones answered that he
parked the car in the driveway just feet away from the entrance of Sierra Highway (on the
side near Texas’s motel room) as soon as he got to the parking lot. He got out of the car
and walked to Texas’s room, where they arranged to buy the drugs, and then they went
down to the car again and sat in the car until a man arrived to sell them the drugs. The
prosecutor reminded Jones that Officer Owen had testified “he saw [Jones] parked over
by the palm tree shown in the middle. When [Jones] saw Sergeant Owen make a U-turn,
[Jones] started driving out of the parking lot over on the driveway, and that’s where
Sergeant Owen stopped [Jones].” Jones answered, “No, sir,” and said that Sergeant
Owen was not telling the truth. Jones testified that after the drugs arrived, he intended to
make a U-turn and go back to Texas’s room to smoke the drugs. He had just gotten the
rock cocaine into the bottle when the sheriff drove up.
       In closing, the prosecutor argued that Jones drove his car to try to get away from
Sergeant Owen, and that Jones’s testimony that he never moved the car was not
believable, stating, “You believe the truth of Sergeant Owen or you believe the lie of the
defendant.” The jury was instructed: “A person transports something if he or she carries
or moves it from one location to the other, even if the distance is short.”
       The credibility of the witnesses is a matter entirely for the jury to determine (Evid.
Code, § 312), and as a reviewing court we may not reevaluate Sergeant Owen’s
credibility. (People v. D’Arcy (2010) 48 Cal. 4th 257, 293.) Sergeant Owen’s testimony
was substantial evidence supporting the jury’s finding that Jones transported the drugs for
the minimal distance required by the transportation statutes, and we will not disturb the
jury’s decision to believe him. “[A]ll conflicting evidence will be resolved in favor of the
decision.” (People v. Kurey (2001) 88 Cal. App. 4th 840, 849.)

                                              6
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.


                                    JOHNSON, J.


We concur:


     ROTHSCHILD, Acting P. J.


     CHANEY, J.




                                      7